Issuer Free Writing Prospectus Filed pursuant to Rule 433 Under the Securities Act of 1933 Registration No. 333-145360 FREE WRITING PROSPECTUS DATED JANUARY 9, 2008 THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, YOU CAN OBTAIN A COPY OF THE PROSPECTUS BY CALLING: 1-800-SEC-0330. 2,500,000 Units Each unit consisting of one share of common stock, one redeemable Class A warrant, and one redeemable Class B warrant Healthy Fast Food, Inc. This free writing prospectus includes issuer information not contained in the Preliminary Prospectus, dated November 19, 2007 (the “Preliminary Prospectus”) relating to the offering of 2,500,000 units. This free writing prospectus provides the information that will be distributed at the issuer’s presentations to prospective investors.
